 Case 0:20-cv-60128-RAR Document 12 Entered on FLSD Docket 02/06/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                               Case Number: 20-CIV-60128-RAR

     YVONNE JONES,

           Plaintiff,

     vs.

     CBS INTERACTIVE MEDIA, INC.,

           Defendant.
                                           /

                                  Plaintiff’s Notice of Filing
                        Return of Service for Summons and Complaint

              Plaintiff, Yvonne Jones, hereby gives notice of filing the attached

     Return of Service (and accompanying e-mail) regarding the Summons and

     Complaint served on the defendant CBS Interactive Media, Inc., January 15,

     2020.


     Dated: February 6, 2020                   Respectfully submitted,

                                               /s/ William R. Amlong
                                               WILLIAM R. AMLONG
                                               Florida Bar No. 470228
                                               WRAmlong@TheAmlongFirm.com
                                               KAREN COOLMAN AMLONG
                                               Florid Bar No. 275565
                                               KAmlong@TheAmlongFirm.com
                                               AMLONG & AMLONG, P.A.
                                               500 N.E. Fourth St., Second Floor
                                               Fort Lauderdale, Florida 33301-1154
                                               (954) 462-1983

                                               Attorneys for the Plaintiff,
                                                    Yvonne Jones




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:20-cv-60128-RAR Document 12 Entered on FLSD Docket 02/06/2020 Page 2 of 4




                                               Certificate of Service

           I HEREBY CERTIFY that a true and correct copy of the foregoing has

  been filed and furnished by electronic delivery via CM/ECF this day to the

  parties and counsel of record noted below on the Service List.



                                                           /s/ William R. Amlong
                                                           WILLIAM R. AMLONG

                                                        Service List

  WILLIAM R. AMLONG                                              MELISSA S. ZINKIL
  Florida Bar No. 470228                                         Florida Bar No. 0653713
  WRAmlong@TheAmlongFirm.com                                     melissa.zinkil@akerman.com
  KAREN COOLMAN AMLONG                                           TIFFANY D. HENDRICKS
  Florid Bar No. 275565                                          tiffany.hendricks@akerman.com
  KAmlong@TheAmlongFirm.com                                      Florida Bar No. 124129
  AMLONG & AMLONG, P.A.                                          AKERMAN LLP
  500 Northeast Fourth Street                                    777 South Flagler Dr., Suite 1100
  Second Floor                                                   West Tower
  Fort Lauderdale, Florida 33301                                 West Palm Beach, FL 33401
  (954) 462-1983                                                 Tel: 561-653-5000
  Attorneys for the Plaintiff,                                   Fax: 561-659-6313
         Yvonne Jones
                                                                 MICHAEL C. MARSH
                                                                 michael.marsh@akerman.com
                                                                 Florida Bar No. 72796
                                                                 AKERMAN LLP
                                                                 Three Brickell City Centre
                                                                 98 S.E. Seventh St., Suite 1100
                                                                 Miami, Florida 33131
                                                                 Tel: 305-374-5600
                                                                 Fax: 305-374-5095

                                                                 Attorneys for the Defendant,
                                                                     CBS Interactive Media, Inc.


  \\amlong3\cpshare\CPWin\HISTORY\200115_0001\156D.7D




                                                                                        Page 2 of 2
Case 0:20-cv-60128-RAR Document 12 Entered on FLSD Docket 02/06/2020 Page 3 of 4


                                                     RETURN OF SERVICE

State of Florida                                            County of Broward                                        17th Judicial Circuit Court

Case Number: CACE-19-025999 DIV 13

Plaintiff:
Yvonne Jones
vs.
Defendant:
CBS Interactive Media, Inc.

For:
William R. Amlong
Amlong & Amlong, PA
ypharris@theamlongfirm.com
500 NE Fourth Street, Second Floor
Ft. Lauderdale, FL 33301

Received by All Broward Process Corp on the 10th day of January, 2020 at 1:00 pm to be served on CBS Interactive Media,
Inc. c/o r/a Corporation Service Company, 1201 Hays Street, Tallahassee, FL 32301.

I, Nolan Process Servers, LLC, do hereby affirm that on the 15th day of January, 2020 at 8:45 am, I:

served a CORPORATION by delivering a true copy of the Summons/ Civil Complaint, Complaint & Jury Demand with the
date and hour of service endorsed thereon by me, to: SARA LEA as AUTHORIZED REPRESENTATIVE for CBS Interactive
Media, Inc., at the address of: 1201 HAYS STREET, TALLAHASSEE, FL 32301, and informed said person of the contents
therein, in compliance with state statutes.

Description of Person Served: Age: 55+, Sex: F, Race/Skin Color: WHITE, Height: 5'6'', Weight: 175, Hair: BROWN,
Glasses: Y

I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
standing, in the judicial circuit in which the process was served. Under penalty of perjury I declare I have read the foregoing
Return of Service and that the facts stated are true. Notary not required pursuant to F.S. 92.525(2).




                                                                                       Nolan Process Servers, LLC
                                                                                       Process Server

                                                                                       All Broward Process Corp
                                                                                       701 N Fig Tree Lane
                                                                                       Plantation, FL 33317
                                                                                       (954) 214-5194

                                                                                       Our Job Serial Number: BPC-2020000106


                                    Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c



                            ATTACHMENT 1
     Case 0:20-cv-60128-RAR Document 12 Entered on FLSD Docket 02/06/2020 Page 4 of 4




From:                               WSP Server <DBSServer@dbsinfo.net> on behalf of No Reply
                                    <DBSServer@dbsinfo.net>
Sent:                               Wednesday, January 22, 2020 4:25 PM
To:                                 ypharris@theamlongfirm.com
Subject:                            BPC Job Done - Served for (CBS Interactive Media, Inc.)


To: William R. Amlong
  Amlong & Amlong, PA

This is an automated message relating to:

  Our Job Number: 2020000106
  Your Reference Number:
  Party To Be Served: CBS Interactive Media, Inc.
  Documents To Be Served: Summons/ Civil Complaint, Complaint & Jury Demand
  Case Info: Florida Broward CACE‐19‐025999 DIV 13
  Case Style: Yvonne Jones vs. CBS Interactive Media, Inc.

Service Information
Recipient was SERVED on Jan 15 2020 8:45AM
Type of Service: CORPORATE
Original Service Address: CBS Interactive Media, Inc. c/o r/a Corporation Service Company, 1201 Hays Street, Tallahassee, FL
32301

Service Details: served a CORPORATION by delivering a true copy of the Summons/ Civil Complaint, Complaint & Jury Demand
with the date and hour of service endorsed thereon by me, to: SARA LEA as AUTHORIZED REPRESENTATIVE for CBS Interactive
Media, Inc., at the address of: 1201 HAYS STREET, TALLAHASSEE, FL 32301, and informed said person of the contents therein,
in compliance with state statutes.

Attachments:
Link to Invoice Link to Affidavit




Thank you,
All Broward Process Corp
fxcarreras@yahoo.com
Phone: (954) 214‐5194

More detailed status is available at www.PstProStatus.net




                                                              1
